878 F.2d 1446
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Roger GOLDSBERRY, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 89-3012.
United States Court of Appeals, Federal Circuit.
June 1, 1989.

Before MAYER, Circuit Judge, SKELTON, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
Roger Goldsberry appeals the decision of the Merit Systems Protection Board (board), docket No. AT07528810393.  The board dismissed the appeal for lack of jurisdiction.  Goldsberry was removed from his position by the agency for insubordination and being AWOL.  At the time of his termination he was serving a second one-year temporary appointment.  The board held that he did not qualify as an employee under 5 U.S.C. 7511(a)(1) and, therefore, had no right to appeal to the board.  We have considered the record and all of the submissions and, on the basis of the opinion of the administrative judge, dated May 26, 1988, the board's decision is affirmed.